Citation Nr: 0936885	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for depression, to 
include as secondary to a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served in Army National Guard from October 1960 
to October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for depression 
is addressed in the remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of a lung disorder.

2.  The evidence of record does not show that the appellant's 
currently diagnosed allergic rhinitis was incurred in or due 
active duty service, nor was it secondary to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Allergic rhinitis was not incurred in or aggravated by 
active duty service, nor is it proximately due to a service-
connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's August 2005 letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the appellant was not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman, 19 Vet. App. at 491.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
appellant's claims for service connection.  Any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his private and VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant was also provided VA examinations to ascertain the 
presence of the claimed disabilities and, if present, the 
severity and etiologies thereof.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (2008); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2008).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Historically, the appellant served in Army National Guard 
from October 1960 to October 1966.  In 1961, the appellant 
served on ACDUTRA for 6 months, from January to July, in 
addition to weekend drilling.  The appellant served on 
ACDUTRA for 2 weeks each year from 1962 to 1966 in addition 
to weekend drilling.  Herein, the appellant is seeking 
service connection for a lung disorder and allergic rhinitis.  
The appellant asserts that he was hospitalized during his 
active service and that, as a result of this hospitalization, 
he developed a lung disorder.  The appellant further asserts 
that his current allergic rhinitis is due to his alleged lung 
disorder or, alternatively, that his current allergic 
rhinitis was incurred in or due to his active duty service.

A.  A Lung Disorder

A review of the appellant's October 1960 enlistment 
examination does not reveal complaints of or treatment for a 
lung disorder.  Clinical evaluation revealed that his nose, 
sinuses, mouth, throat, lungs, and chest were normal.  The 
appellant's report of medical history was silent for a lung 
disorder or symptoms relevant thereto.

Findings from clinical evaluations conducted in January 1961 
echoed those from the October 1960 examination.  The 
appellant's report of medical history was similarly negative, 
with the exception of whooping cough and mumps.  The 
physicians conducting the examinations found "no significant 
abnormality" present.

In February 1961, the appellant was admitted to a hospital 
with complaints of chest pains, a fever, and a sore throat.  
Upon examination, the appellant appeared "acutely ill" and 
a few rales were "perhaps" heard in the appellant's left 
posterior lung field.  The appellant underwent 3 radiological 
examinations of his chest.  No significant abnormalities were 
noted as a result of the first two examinations.  As a result 
of the third examination, "minimal blunting of the left 
costo-phrenic sulcus" was found, but that his chest was 
otherwise normal.  The diagnosis was acute upper respiratory 
disease, which was "treated, cured."  The appellant was 
also put under medical observation for pneumonia, but no 
subsequent diagnosis of pneumonia was provided.  

In June 1961, the appellant underwent an examination wherein 
clinical evaluation revealed that his nose, sinuses, mouth, 
throat, lungs, and chest were normal.  The appellant's report 
of medical history was significant for whooping cough and 
mumps, but he indicated that he did not then have, nor did he 
ever have pain or pressure in his chest, chronic or frequent 
colds, or a chronic cough.  The appellant described his 
health as "good."

The post-service evidence of record is negative for 
complaints of or treatment for a lung disorder until the 
appellant submitted his claim of entitlement to service 
connection in August 2002.   Contemporaneous to his service 
connection claim, the appellant submitted a statement wherein 
he asserted that he was treated for "double pneumonia" in 
February 1961 and that he had been "treated locally" since 
his discharge from active service in October 1966.  During 
the April 2005 RO hearing, the appellant testified that the 
doctor that treated him after his discharge from active duty 
service died and, thus, all of the associated treatment 
records were unavailable for review.

In July 2003, the appellant underwent a VA examination to 
ascertain the presence of a lung disorder and, if present, 
the severity and etiology thereof.  The examiner reviewed the 
appellant's claims file, including the all of the service 
treatment records associated with the appellant's February 
1961 hospitalization.  The appellant reported a frequent 
cough that was rarely productive.  Upon physical examination, 
the appellant's lungs were clear to auscultation; there was 
no wheezing on forced expiration; and a heart examination was 
unremarkable.  An x-ray of the appellant's chest 
"continue[d] to demonstrate some blunting of costal margin 
consistent with old[,] mild infusion or mild scarring."  
After administering pulmonary functioning tests, the examiner 
found no diagnosable condition regarding the appellant's 
lungs; the lung examination was deemed "unremarkable."

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for a lung disorder has not been presented and the 
appeal must be denied.

To the extent that the appellant asserts that he has a 
current lung disorder, the Board finds that as a layman, his 
statements are not competent evidence on the diagnosis of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
appellant possess the ability, knowledge, or experience to 
provide competent diagnostic opinions.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 
Vet. App. at 494.   Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).   Moreover, although the appellant contends 
that he currently has a current lung disorder, the evidence 
of record does not include a contemporaneous medical 
diagnosis.  Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of current a lung 
disorder, the preponderance of the evidence is against his 
service connection claim.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Allergic Rhinitis

A longitudinal review of the appellant's service treatment 
records does not reveal complaints of or treatment for 
allergic rhinitis.  As discussed above, in February 1961, the 
appellant was admitted to a hospital with acute upper 
respiratory disease, which was "treated, cured."

In December 2000, the appellant reported sinus problems with 
post-nasal drainage.  A nasal examination showed severe 
anteroseptal excoriation, significant septal deviation, and 
chronic rhinitis.  The appellant was placed on a chronic 
rhinitis regimen, nasal ointment, and Zantac.  A follow-up 
appointment was scheduled for the next month.

In January 2001, the appellant reported "doing better" and 
his chronic rhinitis was found to be improved.  The already-
prescribed treatment regimen was continued.

In July 2003, the appellant underwent a VA examination to 
ascertain the presence of allergic rhinitis and, if present, 
the severity and etiology thereof.  The examiner reviewed the 
appellant's claims file, including the all of the service 
treatment records associated with the appellant's February 
1961 hospitalization.  The appellant denied a history of 
asthma, bronchitis, or pneumonia.  The appellant reported 
that his primary complaint was chronic sinus drainage with 
post-nasal drip and occasional epistaxis.  The appellant 
further reported that he had never been treated for 
sinusitis; that he had a frequent cough that was rarely 
productive; and that his eyes were chronically watery and 
itchy.  The appellant was not on any medication for his 
allergic rhinitis at the time of the examination.  Upon 
physical examination, there was no tenderness to palpation 
over the frontal or maxillary sinuses; the turbinates were 
clear with some clear discharge, but not significantly 
swollen; a mild lymphoid hyperplasia was found in the 
oropharynx; no significant cervical lymph nodes were noted; 
his lungs were clear to auscultation, with no wheezing on 
forced expiration; and the heart was unremarkable.  After 
administering pulmonary functioning tests, the diagnosis was 
chronic allergic rhinitis.  The examiner opined that "it is 
less likely as not" that the appellant's current allergic 
rhinitis is a consequence of the inservice upper respiratory 
tract infection or to the appellant's active duty service.

In October 2003, the appellant presented with complaints of 
headaches and nasal drainage.  Upon physical examination, 
sinus tenderness and yellowish, post-nasal drainage was 
found.  The diagnosis was sinusitis.

During the April 2005 RO hearing, the appellant testified 
that his current allergic rhinitis had its onset during his 
active duty service and was related to the February 1961 
hospitalization.  The appellant further testified that he had 
experienced symptoms of allergic rhinitis since his discharge 
from active duty service.

During the pendency of this appeal, the appellant asserted 
that his current allergic rhinitis was due to his alleged 
lung disorder.  The evidence of record neither demonstrates a 
current diagnosis of a lung disorder nor that service 
connection is presently in effect for a lung disorder.  
Consequently, the appellant's service-connection claim for 
current allergic rhinitis, secondary to a lung disorder, is 
denied as a matter of law.  38 C.F.R. § 3.310(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  When the fact of chronicity inservice is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  The 
evidence of record demonstrates that the appellant was 
treated for an acute upper respiratory disorder in February 
1961.  As further demonstrated by the evidence of record, the 
appellant's acute upper respiratory disease was treated and 
resolved.  Four months later, in June 1961, the appellant did 
not complain of nor was he treated for allergic rhinitis or 
any symptoms relevant thereto.  The appellant's service 
treatment records do not reveal a diagnosis of allergic 
rhinitis.  As such the appellant's service treatment records 
do not demonstrate ongoing treatment for chronic allergic 
rhinitis.  38 C.F.R. § 3.303(b).  Consequently, a showing of 
continuity after discharge is required to support the claim.  
Id.

The first post-service evidence of record demonstrating 
treatment for allergic rhinitis was dated in December 2000, 
more than 34 years after the appellant's discharge from 
active duty service.  This extensive period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  During the pendency of this appeal, however, the 
appellant stated that he has experienced symptoms relevant to 
allergic rhinitis since his discharge from active duty 
service.  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 
10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence 
submitted by the appellant regarding his symptoms since his 
discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, 
the Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id.  Similarly, 
the U.S. Court of Appeals for Veterans Claims has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 307-8 
(2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The appellant testified that that he was treated for allergic 
rhinitis upon his discharge from active duty service, but 
that the treating doctor had since died and the records are 
not available.  As noted above, the first post-service 
evidence of record demonstrating treatment for allergic 
rhinitis is dated in December 2000, more than 34 years after 
the appellant's discharge from active duty service.  On this 
occasion, the appellant's allergic rhinitis was deemed 
"chronic," which suggests an onset at some, undetermined 
time prior to this date.  However, the appellant has 
submitted numerous treatment reports dated between November 
1981 and December 2000, wherein he complained of and was 
treated for a variety of conditions, including type II 
diabetes, hypertension, Dupuytren's contractures, left foot 
pain, and erectile dysfunction, among others.  These records 
do not demonstrate any complaints of or treatment for 
allergic rhinitis.  Further, the appellant has not submitted 
nor has VA obtained a competent medical opinion linking the 
appellant's current allergic rhinitis to the inservice 
hospitalization, a lung disorder, or generally to his active 
duty service.  Espiritu, 2 Vet. App. at 494.  The only 
medical opinion of record is the July 2003 VA examiner's 
opinion, which is negative to the appellant's claim.  Based 
on the above, the Board finds the appellant's assertions that 
he has experienced symptoms of allergic rhinitis since being 
discharged from active duty service are out weighed by the 
absence of contemporaneous treatment reports and the negative 
etiological opinion.  Buchanan v. Nicholson, 451 Vet. App. 
1331 (Fed. Cir. 2006).

To the extent that the appellant asserts that his current 
allergic rhinitis is related to his active duty service or 
related a service-connected disability, the Board finds that 
as a layman, his statements are not competent medical 
evidence on the etiology of a disorder.  Espiritu, 2 Vet. 
App. at 494.  The evidence of record does not demonstrate 
that the appellant possess the ability, knowledge, or 
experience to provide a competent etiological opinion.  
Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan, 7 Vet. App. at 365. 

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only medical opinion of record concerning the 
etiology of the appellant's current allergic rhinitis is 
negative to the appellant's claim.  

Thus, in the absence of medical evidence that the appellant's 
current allergic rhinitis is related to his active duty 
service or to a service-connected disability, the 
preponderance of the evidence is against the appellant's 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a lung disorder is denied.

Service connection for allergic rhinitis is denied.


REMAND

Based upon a review of the appellant's claims folder, the 
Board finds that there is a further duty to assist the 
appellant with his claim of entitlement to service connection 
for depression.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

Pursuant to the appellant's service-connection claim for 
depression, he was scheduled for and underwent a VA 
examination in July 2003.  The examiner was asked to provide 
an opinion as to the etiology of the appellant's current 
depression.  Specifically, the examiner was asked to 
determine the etiological relationship, if any, between the 
appellant's current depression and his active duty service 
and/or his alleged lung disorder.  After reviewing the 
appellant's claims file, including the appellant's service 
treatment records, the examiner provided a diagnosis of 
dysthymia, with superimposed major depressive disorder.  The 
examiner did not, however, provide an etiological opinion 
and, thus, the examination is inadequate for purposes of 
determining service connection.  "[O]nce the [VA] undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, [VA] must provide an adequate one."  Barr, 21 Vet. 
App. at 311; see also Daves v. Nicholson, 21 Vet. App. 46, 52 
(2007).  Consequently, remanding for another VA examination 
is warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide appropriate VCAA 
notice to the appellant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for depression, major 
depressive disorder, dysthymia, or other 
acquired psychiatric disorder during the 
course of this appeal.  The RO must then 
obtain copies of the related treatment 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination to 
determine the presence of a psychiatric 
disorder and, if present, the severity and 
etiology thereof.  Specifically, the 
examiner must provide an opinion as 
whether there is an etiological 
relationship between any current diagnosed 
psychiatric disorder and the appellant's 
active duty service.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must review 
all the evidence of record, including the 
appellant's service treatment records and 
post service treatment records.  A 
complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner is unable to render an 
opinion without resorting to speculation, 
the examiner must explain why speculation 
is required.  The report prepared must be 
typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


